752 A.2d 340 (2000)
331 N.J. Super. 429
STATE of New Jersey, Plaintiff-Respondent,
v.
Reuben Warren KEYS, Defendant-Appellant.
Superior Court of New Jersey, Appellate Division.
Submitted April 18, 2000.
Decided June 6, 2000.
Ivelisse Torres, Public Defender, for defendant-appellant (Thomas Menchin, Designated Counsel, of counsel and on the brief).
John J. Farmer, Jr., Attorney General, for plaintiff-respondent (Lisa Sarnoff Gochman, Deputy Attorney General, of counsel and on the brief).
Before Judges CUFF and LESEMANN.
The opinion of the court was delivered by LESEMANN, J.A.D.
Defendant was convicted on six counts of an indictment which included first degree robbery for which he was sentenced to life imprisonment, with twenty-five years of parole ineligibility. On appeal to this court, his conviction and sentence were affirmed in a written opinion dated August 28, 1996.
Thereafter, defendant filed a motion seeking post-conviction relief based primarily on a claim of inadequate representation by counsel. The motion was denied, and defendant now appeals that denial to this court, making the following claims:
POINT I
BECAUSE DEFENDANT WAS DENIED THE EFFECTIVE ASSISTANCE OF TRIAL COUNSEL, HIS PETITION FOR POST-CONVICTION RELIEF SHOULD HAVE BEEN GRANTED.
A) FAILURE OF TRIAL COUNSEL TO PRESENT AN INTOXICATION DEFENSE DEPRIVED DEFENDANT OF THE EFFECTIVE ASSISTANCE OF TRIAL COUNSEL.
B) TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE WHEN HE FAILED TO MOVE TO SEVER THE TRIAL OF COUNT FOUR, CRIMINAL CONTEMPT, FROM THE OTHER COUNTS.
C) TRIAL COUNSEL WAS INEFECTIVE WHEN HE FAILED TO PRESENT ANY DEFENSE.
D) TRIAL COUNSEL WAS INEFFECTIVE WHEN HE FAILED TO INVESTIGATE EXCULPATORY INFORMATION.
E) TRIAL COUNSEL AND APPELLATE COUNSEL RENDERED INEFFECTIVE ASSISTANCE BY FAILING RESPECTIVELY TO OBJECT TO THE TRIAL COURT'S *341 INADEQUATE CHARGE ON "ANYTHING OF VALUE" AND RAISE THE ISSUE ON APPEAL.
After hearing defendant's motion, Judge McNeill delivered a formal written opinion denying the requested relief. We agree with the analysis, findings and conclusions set out in that well reasoned opinion, and thus we affirm, substantially for the reasons set out in Judge McNeill's written opinion dated December 18, 1998.
Affirmed.